


Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND

AMENDMENT TO OTHER LOAN DOCUMENTS

 

THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) dated as of July 22, 2014,
is among COMFORT SYSTEMS USA, INC., a Delaware corporation (the “Borrower”), the
other entities identified as Guarantors on the signature pages hereto (the
“Guarantors”), the several banks and other financial institutions signatories
hereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Agent for the Lenders (the “Agent”).

 

RECITALS

 

A.                                    The Borrower, the Lenders and the Agent
are parties to a Second Amended and Restated Credit Agreement dated as of
July 16, 2010 (as amended, modified and supplemented prior to the date hereof,
the “Credit Agreement”).

 

B.                                    The Borrower, the Guarantors, and the
Agent are parties to a Second Amended and Restated Security Agreement dated as
of July 16, 2010 (as amended, modified and supplemented prior to the date
hereof, the “Security Agreement”).

 

C.                                    The Borrower, the Guarantors and the Agent
are parties to a Second Amended and Restated Pledge Agreement dated as of
July 16, 2010 (as amended, modified and supplemented prior to the date hereof,
the “Pledge Agreement”).

 

D.                                    The Borrower and the Guarantors have
requested that the Lenders approve this Amendment to amend certain terms and
provisions of the Credit Agreement, Security Agreement and Pledge Agreement, as
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Agent and the Lenders
agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
in this Amendment, capitalized terms used in this Amendment have the meanings
assigned to those terms in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 The dollar amount set forth on the cover
page of the Credit Agreement is hereby amended to be shown as $250,000,000.

 

(b)                                 Section 1.1 of the Credit Agreement is
hereby amended by deleting the second sentence of the definition of “Aggregate
Commitment” in its entirety and substituting therefor the following:

 

--------------------------------------------------------------------------------


 

“As of the Amendment No. 3 Effective Date, the Aggregate Commitment is equal to
$250,000,000.”

 

(c)                                  Section 1.1 of the Credit Agreement is
hereby amended by adding the following definition in alphabetical order:

 

“Amendment No. 3 Effective Date” means July 22, 2014.

 

(d)                                 Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Excluded Assets” in its entirety
and substituting the following definition therefor:

 

“Excluded Assets” means, collectively, (a) equity interests in any Unrestricted
Subsidiary (including the Southeast Acquisition Entity), so long as a pledge or
transfer of such equity interests would be prohibited or restricted under, or
would require consent of a third party that is not an Affiliate pursuant to, the
governing documents of such Unrestricted Subsidiary or any other agreement
binding on the Restricted Persons or their assets; provided that (except with
respect to the equity interests in the Southeast Acquisition Entity) in the
event such pledge or transfer is not prohibited but is so restricted or would
require such consent of a third party that is not an Affiliate, Borrower shall
have used commercially reasonable efforts to satisfy such restriction or obtain
such consent, (b) assets, a security interest in which would be prohibited by
contract or applicable Law unless such prohibition is not effective under
applicable Law and (c) assets as to which the Agent has determined in its sole
discretion that the costs of obtaining a lien or security interest therein are
excessive in relation to the value of the security to be afforded thereby.

 

(e)                                  Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Guarantors” in its entirety and
substituting the following definition therefor:

 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower existing
on the Amendment No. 3 Effective Date, other than an Immaterial Subsidiary or an
Unrestricted Subsidiary, and (b) any Subsidiary of the Borrower that executes
and delivers a Guaranty to the Agent after the Amendment No. 3 Effective Date,
pursuant to Section 6.15.

 

(f)                                   Section 1.1 of the Credit Agreement is
hereby amended by deleting clauses (b), (i) and (j) of the definition of
“Indebtedness” and substituting the following therefor:

 

“(b)                           an obligation to pay the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business);

 

2

--------------------------------------------------------------------------------


 

(i)                                     obligations to purchase or redeem
securities or other property, if such obligations arise out of or in connection
with the sale or issuance of the same or similar securities or property (for
example, repurchase agreements, mandatorily redeemable preferred stock and
sale/leaseback agreements), except to the extent such purchase or redemption is
to be made with the proceeds of a substantially concurrent issuance of Equity of
such Person;

 

(j)                                    obligations with respect to letters of
credit or applications or reimbursement agreements therefor (but, for the
avoidance of doubt, excluding any obligations with respect to (i) letters of
credit to the extent they support other obligations constituting Indebtedness of
a Restricted Person under this definition and (ii) letters of credit that
support performance obligations); or”.

 

(g)                                  Section 1.1 of the Credit Agreement is
hereby amended by deleting the proviso at the end of the definition of
“Indebtedness” and substituting the following therefor:

 

“provided, however, that the “Indebtedness” of any Person shall not include
(i) obligations incurred by such Person in the ordinary course of its business
under purchasing cards or similar arrangements, or (ii) obligations under
operating leases as defined under GAAP on the date of this Agreement.”

 

(h)                                 Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Intercreditor Agreement” and
substituting the following definition therefor:

 

“Intercreditor Agreement” means (i) that certain Intercreditor Agreement dated
as of June 24, 2009 among Zurich American Insurance Company, a New York
corporation, and Wachovia Bank, N.A., a national banking association, as
predecessor to Lender Agent (as therein defined), as amended from time to time,
and (ii) any other agreement to which Borrower, the Agent and any surety are
parties that establishes the priorities of the parties with respect to the
Bonded Receivables.

 

(i)                                     Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Maturity Date” in its entirety and
substituting the following definition therefor:

 

“Maturity Date” means October 1, 2019.

 

(j)                                    Section 1.1 of the Credit Agreement is
hereby amended by deleting clause (d) of the definition of “Permitted Liens” and
substituting the following therefor:

 

“(d)                           pledges or deposits of cash or securities to
secure (i) the performance of bids, trade contracts, leases, statutory
obligations and other obligations of a like nature (excluding appeal bonds

 

3

--------------------------------------------------------------------------------


 

incurred in the ordinary course of business); (ii) obligations under worker’s
compensation, unemployment insurance, social security or public Laws or similar
legislation (excluding Liens arising under ERISA); or (iii) letters of credit
that support obligations described in clause (i) or (ii) above;”.

 

(k)                                 Section 1.1 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (l) of the
definition of “Permitted Liens”, (ii) deleting the period at the end of clause
(m) thereof and substituting a semicolon in its place, and (iii) adding the
following new clauses (n) and (o) to the end of said definition:

 

“(n)                           Liens securing Indebtedness permitted by
Section 7.1(i), provided that (i) such Liens existed at the time such Person
became a Subsidiary of the Borrower or at the time such assets were acquired, as
the case may be, and were not created in anticipation thereof, (ii) such Liens
do not apply to any property or assets of the Borrower or its Subsidiaries, as
the case may be, other than (A) the assets of such Person that has become a
Subsidiary of the Borrower and such Person’s Subsidiaries or (B) such acquired
assets and their proceeds, and (iii) such Liens secure only those obligations
that they secured on the date such Person became a Subsidiary of the Borrower or
at the time such assets were acquired, as the case may be; and

 

(o)                                 Liens securing Indebtedness permitted by
Section 7.1(k).”

 

(l)                                     Section 2.17(b) of the Credit Agreement
is hereby amended by deleting clause (v) thereof in its entirety and
substituting therefor the following:

 

“(v)                           the cumulative increase in the Revolving Loan
Commitments pursuant to this Section 2.17 shall not exceed $100,000,000;”.

 

(m)                             Section 2.17(b) of the Credit Agreement is
hereby further amended by deleting clause (viii) thereof in its entirety and
substituting therefor the following:

 

“(viii)                  the aggregate amount of the Lenders’ Revolving Loan
Commitments shall not exceed $350,000,000 without the approval of all Lenders;
and”.

 

(n)                                 Section 3.2 of the Credit Agreement is
hereby amended by inserting the phrase “or liquidity” immediately after the
first instance of the word “capital”.

 

(o)                                 Section 4.2 of the Credit Agreement is
hereby amended by deleting clause (d) thereof in its entirety and substituting
therefor the following:

 

“(d)                           No Material Adverse Change shall have occurred
since December 31, 2013.”

 

4

--------------------------------------------------------------------------------


 

(p)                                 Section 5.13 of the Credit Agreement is
hereby amended to replace each reference therein to “Amendment No. 2 Effective
Date” with a reference to “Amendment No. 3 Effective Date” and to insert the
word “or” after the phrase “Disclosure Schedule” in the last sentence thereof.

 

(q)                                 Section 7.1 of the Credit Agreement is
hereby amended by deleting clauses (b), (c), (d) and (k) thereof in their
entirety and substituting therefor the following:

 

“(b)                           unsecured Indebtedness among Borrower and the
Guarantors;

 

(c)                                  purchase money Indebtedness and Capital
Lease Obligations in an aggregate principal amount not to exceed $15,000,000 at
any time, provided that the original principal amount of any such Indebtedness
shall not be in excess of the purchase price of the assets acquired with the
proceeds thereof and such Indebtedness shall be secured only by the acquired
assets;

 

(d)                                 Indebtedness existing on the Amendment No. 3
Effective Date and listed on Schedule 7.1, and renewals and extensions thereof;

 

(k)                                 any other Indebtedness not to exceed
$10,000,000 in the aggregate at any time outstanding.”

 

(r)                                    Section 7.6 of the Credit Agreement is
hereby amended by deleting subsection (a) thereof in its entirety and
substituting therefor the following:

 

“(a)                           No Restricted Person will declare or make any
Distribution except, in each case, so long as no Default or Event of Default
exists at the time thereof or would result therefrom:

 

(i)                                     Distributions made at any time when the
Net Leverage Ratio is less than or equal to 1.00 to 1.00;

 

(ii)                                  regularly scheduled dividends in an amount
per share paid in any Fiscal Quarter not to exceed 125% of the amount per share
paid during the immediately preceding Fiscal Quarter; provided that all such
increases paid in any Fiscal Year shall not exceed $1,300,000; and

 

(iii)                               repurchases of the Borrower’s common stock
made on or prior to September 30, 2015, in an aggregate amount not to exceed
$25,000,000.”

 

(s)                                   Section 7.7(a) of the Credit Agreement is
hereby amended by deleting clause (ii) thereof in its entirety and substituting
therefor the following:

 

5

--------------------------------------------------------------------------------


 

(ii)                                  investments in Unrestricted Subsidiaries
not in excess of $10,000,000 during any Fiscal Year, and”.

 

(t)                                    Section 7.7(c) of the Credit Agreement is
hereby amended by deleting clause (iii) thereof in its entirety and substituting
therefor the following:

 

“(iii)                         either (A) the Total Leverage Ratio is less than
or equal to 2.00 to 1.00 after giving pro forma effect to the Acquisition or
(B) the purchase price for such Acquisition is less than or equal to $25,000,000
and the aggregate purchase price for such Acquisition and all prior Acquisitions
made during the Fiscal Year when such Acquisition is consummated is less than or
equal to $60,000,000; or”.

 

(u)                                 Section 7.11 of the Credit Agreement is
hereby amended by deleting paragraph (c) in its entirety and substituting
therefor the following:

 

“(c)                            Total Leverage Ratio.  The Borrower will not
permit its Total Leverage Ratio, determined as of the end of each of its Fiscal
Quarters, for the then most-recently ended four Fiscal Quarters, to be greater
than 2.75 to 1.00.”

 

(v)                                 Section 10.4(a) of the Credit Agreement is
hereby amended by deleting the word “and” immediately before clause
(iii) thereof and by deleting clause (iii) thereof in its entirety and
substituting therefor the following:

 

“(iii) all reasonable costs and expenses incurred by the Agent on behalf of any
Lender Party (including without limitation reasonable attorneys’ fees,
reasonable consultants’ fees and reasonable accounting fees) in connection with
the conduct of an annual field audit and (iv) all reasonable costs and expenses
incurred by the Agent and any Lender Party in connection with the enforcement of
its rights (A) in connection with this Agreement (including its rights under
this Section) or any of the Loan Documents, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect such Loans or Letters of Credit.”

 

(w)                               The Credit Agreement is hereby amended such
that reference to “Amendment No. 2 Effective Date” in the “Pricing Schedule”
attached thereto is hereby replaced with a reference to “Amendment No. 3
Effective Date”.

 

(x)                                 Schedule 3.1 to the Credit Agreement and
Sections 5.13 and 5.14 of Schedule 5 to the Credit Agreement and Schedule 7.1 to
the Credit Agreement are hereby replaced in their entirety with Schedule 3.1 and
Sections 5.13 and 5.14 of Schedule 5 and Schedule 7.1 attached to this
Amendment.

 

6

--------------------------------------------------------------------------------


 

3.                                      Amendments to Security Agreement.

 

(a)                                 Section 2(a) of the Security Agreement is
hereby amended by deleting the proviso at the end of said Section and
substituting therefor the following:

 

“provided that, notwithstanding the foregoing, the Collateral in which a
security interest is granted pursuant to this Security Agreement specifically
excludes the Excluded Assets.”

 

(b)                                 Schedules I and III to the Security
Agreement are hereby replaced in their entirety with Schedules I and III to the
Second Amended and Restated Security Agreement attached to this Amendment.

 

4.                                      Amendment to Pledge Agreement.  Schedule
I to the Pledge Agreement is hereby replaced in its entirety with Schedule I to
the Second Amended and Restated Pledge Agreement attached to this Amendment.

 

5.                                      Conditions to Effectiveness.  This
Amendment will become effective on the date that the following conditions have
been satisfied or waived:

 

(a)                                 the Agent shall have received counterparts
of this Amendment, executed and delivered by the Borrower, the Guarantors, the
Agent and the Lenders;

 

(b)                                 the Agent shall have received a Revolving
Note for each Lender substantially in the form of Exhibit 2.1 to the Credit
Agreement in the principal amount of each such Lender’s Revolving Loan
Commitment as set forth on Schedule 3.1 attached hereto;

 

(c)                                  the representations and warranties of the
Borrower and the Guarantors in Section 6 of this Amendment shall be true and
correct;

 

(d)                                 the Agent shall have received, or shall
concurrently receive, payment of all fees payable in connection with this
Amendment including, without limitation, the fees payable to pursuant to that
certain Fee Letter dated June 25, 2014;

 

(e)                                  the Agent shall have received the following
certificates of Borrower and, as appropriate, the Guarantors:

 

(i)                                     an “Omnibus Certificate” of the
Secretary or Assistant Secretary of the Borrower and each Guarantor, which shall
(i) contain the names and signatures of the officers of Borrower and each
Guarantor authorized to execute Loan Documents, (ii) certify that there have
been no changes to the charter documents or bylaws of the Borrower and each
Guarantor previously delivered to the Agent (or, to the extent any such
documents have changed, attach and certify to the truth, correctness and
completeness of such documents) and (iii) attach and certify to the truth,
correctness and completeness of a copy of resolutions duly adopted by the Board
of Directors of Borrower and each Guarantor and in full force and effect at the
time this Amendment is entered into, authorizing the execution of this

 

7

--------------------------------------------------------------------------------


 

Amendment and the other Loan Documents delivered or to be delivered in
connection herewith and the consummation of the transactions contemplated herein
and therein; and

 

(ii)                                  a “Closing Certificate” of the chief
financial officer of Borrower, as of the date of this Amendment, certifying that
(A) the conditions set out in subsections (a), (b), and (c) of Section 4.2 of
the Credit Agreement have been satisfied and (B) the financial information of
Borrower most recently delivered to the Agent pursuant to Section 6.2(b) of the
Credit Agreement fairly present the Consolidated financial position of Borrower
for the periods covered thereby;

 

(f)                                   a certificate of existence and good
standing for Borrower issued by the Secretary of State of Delaware, a
certificate of due qualification to do business for the Borrower issued by the
Secretary of State of Texas and evidence that the Borrower’s authority to
transact business in the State of Texas is active;

 

(g)                                  a favorable opinion of (i) Bracewell &
Giuliani LLP, counsel for Restricted Persons, in form and substance reasonably
satisfactory to the Agent; and (ii) Trent McKenna, in-house counsel for
Restricted Persons, in form and substance reasonably satisfactory to the Agent;
and

 

(h)                                 the Agent shall have received, in form and
substance reasonably satisfactory to the Agent, projections prepared by
management of balance sheets, income statements and cashflow statements of the
Borrower and its Subsidiaries for the term of the Credit Agreement, as amended
hereby.

 

Representations and Warranties.  The Borrower and the Guarantors hereby
represent and warrant to the Agent and each of the Lenders as follows:

 

(i)                                     This Amendment has been duly authorized
by all necessary corporate or other action and constitutes the binding
obligation of the Borrower and the Guarantors.

 

(j)                                    Each of the representations and
warranties made by the Borrower and the Guarantors in or pursuant to the Credit
Agreement and the other Loan Documents is true and correct in all material
respects as of the date hereof, as if made (after giving effect to this
Amendment) on and as of such date, except for any representations and warranties
made as of a specified date, which were true and correct in all material
respects as of such specified date.

 

(k)                                 After giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing as of the date
hereof.

 

(l)                                     Since December 31, 2013, there has
occurred no Material Adverse Change.

 

8

--------------------------------------------------------------------------------


 

6.                                      New Lenders.

 

(a)                                 By its execution of this Amendment, each of
U.S. Bank National Association and Cadence Bank, N.A. (each, a “New Lender”)
agrees to become a Lender for all purposes and to the same extent as if
originally a party to the Credit Agreement and agrees to be bound by and
entitled to the benefits of the Credit Agreement.

 

(b)                                 Each New Lender, severally and not jointly,
hereby (i) represents and warrants that it is legally authorized to enter into
this Amendment and become a “Lender” under the Credit Agreement; (ii) confirms
that it has received a copy of the Credit Agreement, together with the copies of
the most recent financial statements delivered pursuant to Section 6.2 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and become a
“Lender” under the Credit Agreement; (iii) agrees that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes the Agent to take any action as agent on
its behalf and to exercise any powers under the Loan Documents that are
delegated to the Agent by the terms of the Loan Documents, together with all
powers that are reasonably incidental thereto; and (v) agrees that it shall
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

7.                                      Continuing Effect of the Credit
Agreement and Other Loan Documents.  This Amendment does not constitute a waiver
of any provision of the Credit Agreement or any other Loan Document and, except
as expressly provided herein, is not to be construed as a consent to any action
on the part of the Borrower or the Guarantors that would require a waiver or
consent of the Lenders or an amendment or modification to any term of the Loan
Documents.  The Borrower and the Guarantors hereby confirm and ratify the Credit
Agreement as amended hereby and each of the other Loan Documents to which it is
a party and acknowledges and agrees that the same continue in full force and
effect as amended hereby (as applicable).

 

8.                                      Reference to the Credit Agreement,
Security Agreement or Pledge Agreement.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement, Security Agreement or Pledge
Agreement to “this Agreement”, “this Security Agreement”, “hereunder”, “herein”
or words of like import refer to the Credit Agreement, Security Agreement or
Pledge Agreement, as applicable, as amended and affected hereby.

 

9.                                      Designation as Loan Document.  This
Amendment is a Loan Document.

 

10.                               Counterparts.  This Amendment may be executed
by all parties hereto in any number of separate counterparts each of which may
be delivered in original, facsimile or other electronic (e.g., “.pdf”) form and
all of such counterparts taken together constitute one instrument.

 

11.                               References.  The words “hereby,” “herein,”
“hereinabove,” “hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of
similar import when used in this Amendment refer to this Amendment as a whole
and not to any particular article, section or provision of this

 

9

--------------------------------------------------------------------------------


 

Amendment.  References in this Amendment to a section number are to such
sections of the Credit Agreement unless otherwise specified.

 

12.                               Headings Descriptive.  The headings of the
several sections of this Amendment are inserted for convenience only and do not
in any way affect the meaning or construction of any provision of this
Amendment.

 

13.                               Governing Law.  This Amendment is governed by
and will be construed in accordance with the law of the State of Texas.

 

14.                               Payment of Expenses.  The Borrower shall pay
or reimburse the Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Agent.

 

15.                               Final Agreement of the Parties.  THIS
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

 

 

COMFORT SYSTEMS USA, INC.,

 

Borrower

 

 

 

 

 

By:

/s/ Trent McKenna

 

 

Trent McKenna

 

 

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

Address:

 

 

 

 

 

Comfort Systems USA, Inc.

 

675 Bering, Suite 400

 

Houston, Texas 77057

 

Attention: William George III

 

Telephone: (713) 830-9650

 

Fax: (713) 830-9659

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTORS

 

Each of the undersigned Guarantors hereby executes this Amendment to evidence
its agreement to the modification of the Loan Documents to which it is a party
and to confirm that each Loan Document (as the same may be amended or amended
and restated, as the case may be, pursuant to and in connection with this
Amendment) to which it is a party or otherwise bound remains in full force and
effect and that all Collateral encumbered thereby will continue to secure, to
the fullest extent possible, the payment and performance of all “Obligations”,
“Secured Obligations” and “Guaranteed Obligations” (in each case as such term is
defined in the applicable Loan Document), including without limitation the
payment and performance of all such “Obligations”, “Secured Obligations” and
“Guaranteed Obligations” in respect of the Obligations now or hereafter existing
under or in respect of the Credit Agreement and the other Loan Documents.  The
Guarantors specifically reaffirm and extend their obligations under each of
their applicable Guaranties to cover all indebtedness evidenced by the Credit
Agreement as same has been created, amended and/or restated by or in connection
with this Amendment.  The Guaranties and all the terms thereof shall remain in
full force and effect and the Guarantors hereby acknowledge and agree that same
are valid and existing and that each of the Guarantors’ obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this
Amendment, except as expressly provided herein.  Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this Amendment and the other Loan Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
dated of this Amendment, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date. 
The Agent on behalf of the Lenders hereby preserves all its rights against each
Guarantor under its applicable Guaranty and the other Loan Documents to which
each applicable Guarantor is a party.

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Amendment, such Guarantor is not required
by the terms of the Credit Agreement, this Amendment or any other Loan Document
to consent to the amendments of the Credit Agreement effected pursuant to this
Amendment; and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

 

ACCU-TEMP GP, INC.

 

ACCU-TEMP LP, INC.

 

ACI MECHANICAL, INC.

 

ACORN INDUSTRIAL, LLC, by Comfort Systems USA (MidAtlantic), LLC, as Sole
Managing Member

 

AIR SYSTEMS ENGINEERING, INC.

 

AIRTEMP, INC.

 

ARC COMFORT SYSTEMS USA, INC.

 

ATLAS-ACCURATE HOLDINGS, L.L.C., by CS53 Acquisition Corp., as Sole Managing
Member

 

ATLAS COMFORT SYSTEMS USA, L.L.C., by Hess Mechanical Corporation, as Sole
Managing Member

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

BATCHELOR’S MECHANICAL CONTRACTORS, LLC, by H & M Mechanical, Inc., as Sole
Managing Member

 

BCM CONTROLS CORPORATION

 

COLONIALWEBB CONTRACTORS COMPANY

 

CALIFORNIA COMFORT SYSTEMS USA, INC.

 

COMFORT SYSTEMS USA (ARKANSAS), INC.

 

COMFORT SYSTEMS USA (BALTIMORE), LLC, by Hess Mechanical Corporation, as Sole
Managing Member

 

COMFORT SYSTEMS USA (BRISTOL), INC.

 

COMFORT SYSTEMS USA ENERGY SERVICES, INC.

 

COMFORT SYSTEMS USA G.P., INC.

 

COMFORT SYSTEMS USA (INTERMOUNTAIN), INC.

 

COMFORT SYSTEMS USA (KENTUCKY), INC.

 

COMFORT SYSTEMS USA (MIDATLANTIC), LLC, by Riddleberger Brothers, Inc., as Sole
Managing Member

 

COMFORT SYSTEMS USA (MIDWEST), LLC, by Plant Services Incorporated, as Sole
Managing Member

 

COMFORT SYSTEMS USA NATIONAL ACCOUNTS, LLC, by Accu-Temp LP, Inc., as Managing
Member

 

COMFORT SYSTEMS USA (OHIO), INC.

 

COMFORT SYSTEMS USA PUERTO RICO, INC.

 

COMFORT SYSTEMS USA (SOUTH CENTRAL), INC.

 

COMFORT SYSTEMS USA (SOUTHEAST), INC.

 

COMFORT SYSTEMS USA (SOUTHWEST), INC.

 

COMFORT SYSTEMS USA (SYRACUSE), INC.

 

COMFORT SYSTEMS USA (TEXAS), L.P., by Comfort Systems USA G.P., Inc., as general
partner

 

COMFORT SYSTEMS USA (TWIN CITIES), INC.

 

COMFORT SYSTEMS USA (WESTERN MICHIGAN), INC.

 

CONTROL CONCEPTS, LLC, by Comfort Systems USA (Southeast), Inc., as Sole
Managing Member

 

CONTROL CONCEPTS MECHANICAL SERVICES, LLC, by Comfort Systems USA
(Southeast), Inc., as Sole Managing Member

 

CS53 ACQUISITION CORP.

 

DELCARD ASSOCIATES, LLC, by Seasonair, Inc., as Sole Managing Member

 

DESIGN MECHANICAL INCORPORATED

 

DILLINGHAM & SMITH MECHANICAL AND SHEET METAL CONTRACTORS, LLC, by S.M. Lawrence
Company, Inc., as Sole Managing Member

 

DYNA TEN CORPORATION

 

DYNA TEN MAINTENANCE SERVICES, LLC

 

EASTERN HEATING & COOLING, INC.

 

EASTERN REFRIGERATION CO., INC.

 

GRANITE STATE HOLDINGS COMPANY, INC.

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

GRANITE STATE PLUMBING & HEATING, LLC, by Granite State Holdings Company, Inc.,
as Sole Managing Member

 

H&M MECHANICAL, INC.

 

HELM CORPORATION

 

HESS MECHANICAL CORPORATION

 

HUDSON RIVER HEATING AND COOLING, INC.

 

H-VAC SUPPLY, L.L.C., by Comfort Systems USA Puerto Rico, Inc., as Sole Managing
Member

 

MECHANICAL TECHNICAL SERVICES, INC.

 

MERIT MECHANICAL, INC.

 

MJ MECHANICAL SERVICES, INC.

 

NORTH AMERICAN MECHANICAL, INC.

 

PLANT SERVICES INCORPORATED

 

QUALITY AIR HEATING & COOLING, INC.

 

RIDDLEBERGER BROTHERS, INC.

 

S.I. GOLDMAN COMPANY, INC.

 

S.M. LAWRENCE COMPANY, INC.

 

SA ASSOCIATES, INC.

 

SALMON & ALDER, L.L.C., by SA Associates, Inc., as Sole Managing Member

 

SEASONAIR, INC.

 

TEMP RIGHT SERVICE, INC.

 

THE CAPITAL REFRIGERATION COMPANY

 

 

 

 

 

 

By:

/s/ Trent McKenna

 

 

 

Trent McKenna

 

 

 

Senior Vice President, General Counsel, and Secretary

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

Agent and a Lender

 

 

 

 

 

By:

/s/ Gregory C. Crowe

 

 

Gregory C. Crowe

 

 

Senior Vice President

 

 

 

 

 

Address:

 

 

 

Wells Fargo Bank, National Association

 

1000 Louisiana, 3rd Floor

 

Houston, Texas 77002

 

Attention:

Gregory C. Crowe

 

Telephone:

713-319-1630

 

Fax:

713-739-1086

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

Lender

 

 

 

 

 

By:

/s/ Yasmin Elhatib

 

Name:

Yasmin Elkhatib

 

Title:

Vice President

 

 

 

 

 

Address:

 

 

 

Capital One, N.A.

 

5718 Westheimer, Suite 600

 

Houston, Texas 77057

 

Attention:

Yasmin Elkhatib

 

Telephone:

713-435-5265

 

Fax:

713-706-5499

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba Bank of Texas,

 

Lender

 

 

 

 

 

By:

/s/ H. Mike Sultanik

 

Name:

H. Mike Sultanik

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

BOKF, NA dba Bank of Texas

 

5 Houston Center

 

1401 McKinney, Suite 1650

 

Houston, Texas 77010

 

Attention:

Mike Sultanik

 

Telephone:

713-289-5886

 

Fax:

713-289-5825

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

Lender

 

 

 

 

 

By:

/s/ Joey Powell

 

Name:

Joey Powell

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

Regions Bank

 

5005 Woodway Drive, Suite 110

 

Houston, Texas 77479

 

Attention:

Joey Powell

 

Telephone:

713-426-7236

 

Fax:

713-426-7180

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------

 

 

BRANCH BANK AND TRUST COMPANY,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Elizabeth Willis

 

Name:

Elizabeth Willis

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

 

 

 

Branch Bank and Trust Company

 

200 West Second Street, 16th Floor

 

Winston-Salem, North Carolina 27101

 

Attention:

Eric Searls

 

Telephone:

336-733-2741

 

Fax:

336-733-2740

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Michael E Temnick

 

Name:

Michael E Temnick

 

Title:

Vice President

 

 

 

 

 

 

Address:

 

 

 

U.S. Bank National Association

 

425 Walnut St.

 

CN-OH-W8

 

Cincinnati, Ohio 45202

 

Attention:

Michael Temnick

 

Telephone:

513-632-4133

 

Fax:

513-632-4894

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.,

 

Lender

 

 

 

 

 

 

 

By:

/s/ H. Gale Smith, Jr.

 

Name:

H. Gale Smith, Jr.

 

Title:

Executive Vice President

 

 

 

 

 

 

 

Address:

 

 

 

Cadence Bank, N.A.

 

2800 Post Oak Boulevard, Suite 3800

 

Houston, Texas 77056

 

Attention:

Gale Smith

 

Telephone:

713-871-3941

 

Fax:

713-634-4963

 

Signature Page to Amendment No. 3

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

The applicable Eurodollar Margin, Base Rate Margin, Commitment Fee Rate and
Letter of Credit Fee Rate shall be determined by the Agent in accordance with
the following tables:

 

APPLICABLE
MARGIN FOR
REVOLVING
LOAN
ADVANCES

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Eurodollar Rate Margin

 

1.25

%

1.50

%

1.75

%

2.00

%

Base Rate Margin

 

0.25

%

0.50

%

0.75

%

1.00

%

 

APPLICABLE
COMMITMENT
FEE
RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Commitment Fee Rate

 

0.20

%

0.25

%

0.30

%

0.35

%

 

LETTER OF
CREDIT
FEE RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LC Fee Rate

 

1.25

%

1.50

%

1.75

%

2.00

%

 

For the period beginning on the Amendment No. 3 Effective Date and continuing to
the date on which the financial statements and certificates are first delivered
by the Borrower thereafter pursuant to Section 6.2(a) and Section 6.2(b), as
applicable, Level I Status shall apply.  Notwithstanding the foregoing if the
Borrower has failed to deliver the financial statements and certificates
required by Section 6.2(a) and Section 6.2(b) then Level IV Status will be
deemed to exist after two Business Days’ notice from the Agent to the Borrower.

 

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

 

“Level I Status” exists for any day that the Total Leverage Ratio is less than
0.75 to 1.00.

 

“Level II Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 0.75 to 1.00 but is less than 1.50 to 1.00.

 

1

--------------------------------------------------------------------------------


 

“Level III Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 1.50 to 1.00 but is less than 2.25 to 1.00.

 

“Level IV Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 2.25 to 1.00.

 

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

 

In the event that any financial statement delivered pursuant to this Agreement
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Eurodollar Rate Margin or Base Rate Margin, as applicable, for any period (an
“Applicable Period”) than the Eurodollar Rate Margin or Base Rate Margin, as
applicable, applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Agent a corrected financial
statement for such Applicable Period, (ii) determine the Eurodollar Rate Margin
or Base Rate Margin, as applicable, for such Applicable Period based upon the
corrected financial statement, and (iii) immediately pay to the Agent the
accrued additional interest owing as a result of such increased Eurodollar Rate
Margin or Base Rate Margin, as applicable for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with the terms of
this Agreement.  This provision is in addition to rights of the Agent and
Lenders with respect to Sections 2.5, 2.11, 6.10 and 8.1 and other of their
respective rights under this Agreement.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

 

LENDERS SCHEDULE

 

Domestic Lending Office

 

Eurodollar
Lending Office

 

Percentage
Share

 

Revolving Loan
Commitment

 

Wells Fargo Bank, N.A.

1000 Louisiana, 3rd Floor

Houston, TX 77002

Telephone: (713) 319-1630

Fax: (713) 739-1086

 

Same

 

28.0

%

$

70,000,000.00

 

 

 

 

 

 

 

 

 

BOKF, NA dba Bank of Texas

5 Houston Center

1401 McKinney, Suite 1650

Houston, Texas 77010

Telephone: (713) 289-5855

Fax: (713) 289-5825

 

Same

 

14.0

%

$

35,000,000.00

 

 

 

 

 

 

 

 

 

Capital One, N.A.

5718 Westheimer, Suite 600

Houston, Texas 77057

Telephone: (713) 435-5024

Fax: (713) 706-5499

 

Same

 

14.0

%

$

35,000,000.00

 

 

 

 

 

 

 

 

 

Regions Bank

5005 Woodway  

Houston, Texas 77056

Telephone: (713) 426-7157

Fax: (713) 426-7180

 

Same

 

12.0

%

$

30,000,000.00

 

 

 

 

 

 

 

 

 

Branch Bank and Trust Company

200 W. 2nd St., 16th Floor

Winston-Salem, North Carolina 27101

Telephone: (336) 733-2741

Fax: (336) 733-2740

 

Same

 

12.0

%

$

30,000,000.00

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

425 Walnut St. CN-OH-W8

Cincinnati, Ohio 45202

Telephone: (513) 632-4133

Fax: (513) 632-4894

 

Same

 

10.0

%

$

25,000,000.00

 

 

 

 

 

 

 

 

 

Cadence Bank, N.A.

3500 Colonnade Pkwy, Suite 600

Birmingham, AL 35243

Telephone: (205) 488-3367

Fax: (205) 488-3320

 

Same

 

10.0

%

$

25,000,000.00

 

 

1

--------------------------------------------------------------------------------

 

SECTION 5.13 to SCHEDULE 5

 

NAMES AND PLACES OF BUSINESS

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Comfort Systems USA, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

ACI Mechanical, Inc.

 

Principal Place of Business

 

2182 231st Lane Ames, Iowa 50014

 

3116 S. Duff Avenue, Ames, Iowa 50010

 

 

ARC Comfort Systems USA, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

 

Accu-Temp GP, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

Accu-Temp LP, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

Acorn Industrial, LLC

 

Principal Place of Business

 

7311 ACC Boulevard, Raleigh, North Carolina 27617

 

 

 

Acorn Industrial, Inc.

Air Systems Engineering, Inc.

 

Principal Place of Business

 

3602 South Pine Street, Tacoma, Washington 98409

 

 

 

 

AirTemp, Inc.

 

Principal Place of Business

 

11 Wallace Avenue, South Portland, Maine 04106

 

 

 

 

Atlas-Accurate Holdings, L.L.C.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Atlas Comfort Systems USA, L.L.C.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

9745 Bent Oak Drive, Houston, Texas 77040

 

4133 Southerland, Houston, Texas 77092

 

Atlas Air Conditioning Company, L.P.

 

Atlas Comfort Systems USA, L.P.

 

Atlas Comfort Systems USA

Batchelor’s Mechanical Contractors, LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

3110 Old Shell Road, Mobile, Alabama 36607

 

15444 Industrial Drive, Loxley, Alabama 36551

 

Batchelor’s Mechanical Contractors, Inc.

BCM Controls Corporation

 

Principal Place of Business

 

30 Commerce Way, Woburn, Massachusetts 01801

 

 

 

 

California Comfort Systems USA, Inc.

 

Principal Place of Business

 

7740 Kenamar Court, San Diego, California 92121

 

9750 Distribution Avenue, San Diego, CA 92121

 

650 Alpine Way, Escondido, CA 92029

 

4660 Viewridge Ave., San Diego, CA 92123

 

TCP Company

ColonialWebb Contractors Company

 

Principal Place of Business

 

2820 Ackley Avenue, Richmond, Virginia 23228

 

 

 

Comfort Systems USA (Carolinas)

 

 

Satellite

 

1600 Crossbeam Drive, Charlotte, North Carolina 28217

 

 

 

 

 

 

Satellite

 

1 Marcus Drive, Greenville, South Carolina 29615

 

 

 

 

 

 

Satellite

 

811 Pleasant Valley Road, Harrisonburg, Virginia 22801

 

 

 

 

 

 

Satellite

 

8509 Phoenix Drive, Manassas, Virginia 20110

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

740C Bluecrab Road, Newport News, Virginia 23606

 

 

 

 

 

 

Satellite

 

3719 E. Virginia Beach Blvd., Norfolk, Virginia 23502

 

3302 Croft Street, Norfolk, Virginia 23513

 

 

 

 

Satellite

 

5171 Glenwood Avenue, Raleigh, North Carolina 27612

 

 

 

 

 

 

Satellite

 

1977 Snow Pointe Lane Bldg 7B Charlottesville, Virginia 22902

 

6450-E Merriman Road, Roanoke, Virginia 24018

 

 

Comfort Systems USA (Arkansas), Inc.

 

Principal Place of Business

 

4806 Rixey Road, North Little Rock, Arkansas 72117

 

 

 

 

 

 

Satellite

 

116 Commercial Drive, Lowell, Arkansas 72745

 

1915 North Shiloh, Fayetteville, Arkansas 72704

 

 

Comfort Systems USA (Baltimore), LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400 Houston, Texas 77057

 

3601 Commerce Drive, Suite 114, Baltimore, Maryland 21227

 

2105 Emmorton Park Road, Suite 104, Edgewood, Maryland 21040

 

Comfort Systems USA (Baltimore), Inc.

 

Comfort Systems USA Federal Services, LLC

Comfort Systems USA (Bristol), Inc.

 

Principal Place of Business

 

294 Blevins Blvd., Bristol, Virginia 24203-0757

 

 

 

Fred Hayes Heating & Air Conditioning Service Co.

 

Comfort Systems USA New River (Bristol)

 

 

Satellite

 

6450 Merriman Road, Suite E Roanoke, Virginia 24018

 

106 St. John Road, Salem, Virginia 24153

 

 

 

 

Satellite

 

90 Old Shoals Road, Suite 108 Arden, North Carolina 28704

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Comfort Systems USA Energy Services, Inc.

 

Principal Place of Business

 

7 Waterside Crossing, Windsor, Connecticut 06095

 

50 Baker Hollow Road Ste. A, Windsor, Connecticut 06095

 

Comfort Systems USA (Hartford), Inc.

 

 

Satellite

 

650 S. Shackleford Road, #224, Little Rock, Arkansas 72211

 

 

 

 

Comfort Systems USA G.P., Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

Comfort Systems USA (Intermountain), Inc.

 

Principal Place of Business

 

2035 S. Milestone Drive, Salt Lake City, Utah 84104

 

 

 

Contract Services

 

Salmon & Alder, LLC

 

SA Associates, Inc.

 

Martin Heating & Cooling

Comfort Systems USA (Kentucky), Inc.

 

Principal Place of Business

 

3405 Robards Court, Louisville, Kentucky 40218

 

 

 

Rademaker Corporation

MELCO

Comfort Systems USA (MidAtlantic), LLC

 

Principal Place of Business

 

1057 Bill Tuck Highway, So Boston, Virginia 24592

 

5171 Glenwood Avenue, Suite 480, Raleigh, North Carolina 27612

 

6600 Northpark Blvd, Charlotte, North Carolina 28216

 

Comfort Systems USA (Carolinas), Inc.

 

Climate Control, Inc.

 

Climate Control, LLC

 

CCI Systems, Inc.

Comfort Systems USA (Midwest), LLC

 

Principal Place of Business

 

2181 231st Lane, Suite 1 Ames, Iowa 50014

 

1450 SE 69th St. #57, Ankeny, Iowa 50021

 

3116 S. Duff Ave., Ames, Iowa 50010

 

9103 Swanson Blvd., Suite 7, Clive, Iowa 50325

 

 

 

 

Satellite

 

731 North Frontier Drive, Suite 8 Papillion, Nebraska 68046

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Comfort Systems USA National Accounts, LLC

 

Principal Place of Business

 

2655 Fortune Circle West, Suite E-F, Indianapolis, Indiana 46241

 

 

 

Accu-Temp, LLC

Comfort Systems USA (Ohio), Inc.

 

Principal Place of Business

 

7401 First Place, Oakwood Village, Ohio 44146

 

30300 Bruce Industrial Parkway, Solon, Ohio 44139

 

 

 

 

Satellite

 

2874 E. Kemper Road, Sharonville, Ohio 45241

 

 

 

 

 

 

Satellite

 

3080 South Tech Blvd, Miamisburg, Ohio 45342

 

 

 

 

 

 

Satellite

 

690 A Lakeview Plaza Blvd., Worthington, Oh 43085

 

670 K Lakeview Plaza Blvd., Worthington, Oh 43085

 

 

Comfort Systems USA Puerto Rico, Inc.

 

Principal Place of Business

 

P.O. Box 4956 Ste 1134, Caguas, Puerto Rico 00726-4956 Road #1, KM 27.5; Int.
Sector El Barranco; B. Rio Canas; Caguas, Puerto Rico 00725

 

Caguas, PR 00726-4956 Carr #1KM -23 HM.O B.O. , Rio Guaynbabo, PR 00970

 

James Air Conditioning Enterprises, Inc.

Comfort Systems USA (South Central), Inc.

 

Principal Place of Business

 

9745 Bent Oak Drive, Houston, Texas 77040

 

 

 

Accurate Air Systems, Inc.

 

Atlas Comfort Systems USA

 

Accurate Air Systems, L.P.

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Comfort Systems USA (Southeast), Inc.

 

Principal Place of Business

 

435 Corday Street, Pensacola, Florida 32503

 

 

 

Comfort Systems USA (Atlanta), Inc.

 

H & M Mechanical, Inc.

 

Gulfside Mechanical, Inc.

 

Neel Mechanical Contractors, Inc.

 

Neel Mechanical, Inc.

 

Batchelor’s Mechanical Contractors

 

 

Satellite

 

250 Commercial Drive, Thomasville, Georgia 31757

 

 

 

 

 

 

Satellite

 

13040 W. US Hwy 84, Newton, Alabama 36352

 

255 Southgate Road, Dothan, Alabama 36301

 

 

 

 

Satellite

 

3835 Gordon John Drive, Mobile, Alabama 36693

 

4251 Alden Drive, Mobile, Alabama 36693

 

 

 

 

Satellite

 

4518 Val North Drive, Valdosta, Georgia 31602

 

 

 

 

 

 

Satellite

 

1965 Vaughn Road, Suite B Kennesaw, Georgia 30144

 

2275 Northwest Parkway Rd., Suite 105, Bldg.3, Marietta, Georgia 30067

 

 

 

 

Satellite

 

8633 Elm Fair Blvd, Tampa, Florida 33610

 

 

 

 

 

 

Satellite

 

7826 McElvey Road, Panama City Beach, Florida 32408

 

3000 Highway 77, Ste B, Lynn Haven, Florida 32444

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

6074 Business Park Drive, Suite G, Columbus, Georgia 31909

 

3175 Williams Rd., Suite B, Columbus, Georgia 31909

 

2734 Ledo Road, Suite 10E, Albany, Georgia 31707

 

 

 

 

Satellite

 

309 James E. Williams Dr., #1, Byron, Georgia 31008

 

 

 

 

Comfort Systems USA (Southwest), Inc.

 

Principal Place of Business

 

6875 W. Galveston, Chandler, Arizona 85226

 

 

 

Conditioned Air Mechanical Services, Inc.

 

The Bengtsson Group, Inc.

 

Madera Mechanical Company

 

Tri-City Mechanical, Inc.

 

Air Management Services, Inc.

 

 

Satellite

 

3275 West Ali Baba Lane, Suite 502, Las Vegas, Nevada 89118

 

 

 

 

 

 

Satellite

 

5046 Commercial Circle, Suite E, Concord, California 94520

 

 

 

 

 

 

Satellite

 

1830 W. Copper St., Tucson, Arizona 85745

 

4925 E. 29th, Tucson, Arizona 85711

 

3450 S. Broadmont Blvd., Suite 100, Tucson, AZ 85713

 

3250 S. Dodge Blvd #7, Tucson, Arizona 85713

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

4516 Anaheim NE Albuquerque, New Mexico 87113

 

3733 E. Atlanta Avenue, Phoenix, Arizona 85040

 

 

 

 

Satellite

 

4189 Santa Anna Avenue, Suite C, Ontario, California 91761

 

 

 

 

Comfort Systems USA (Syracuse), Inc.

 

Principal Place of Business

 

6500 New Venture Gear Drive, East Syracuse, New York 13057

 

 

 

Armani Plumbing & Mechanical

 

ABJ Fire Protection Company

 

Woodcock & Associates, Inc.

 

Woodcock & Armani

 

Billone Mechanical Contractors

 

 

Satellite

 

3543 Winton Place, Suite 6 Rochester, New York 14623

 

375 Averill Ave, Rochester, New York 14620

 

 

Comfort Systems USA (Texas), L.P.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

Comfort Systems USA (Twin Cities), Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd, Suite 500, Houston, TX 77056

 

2611 Hamiline Avenue North, Suite 150, Roseville, MN 55113

 

 

Comfort Systems USA (Western Michigan), Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

421 North Lafayette St., Greenville, MI 48838

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Control Concepts, LLC

 

Principal Place of Business

 

3550 North Parkway, Suite 100 Cumming, Georgia 30040

 

 

 

Control Concepts, Inc.

Control Concepts Mechanical Services, LLC

 

Principal Place of Business

 

3550 North Parkway, Suite 100 Cumming, Georgia 30040

 

 

 

Control Concepts Mechanical Services, Inc.

CS53 Acquisition Corp.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

Delcard Associates, LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

31 Blevins Drive, Suite A, Airport Industrial Park, New Castle, Delaware 19720

 

Delcard Heating & Air Conditioning, Inc.

Design Mechanical Incorporated

 

Principal Place of Business

 

168 CTC Blvd. Suite D, Louisville, Colorado 80027

 

 

 

Western Building Services, Inc.

 

Breckenridge Mechanical, Inc.

 

 

Satellite

 

0068 Continental Court Spaces B-7 and B-8 Breckenridge, Colorado 80424

 

112 Huron Road, Breckenridge, Colorado 80424

 

 

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

 

Principal Place of Business

 

2311 Kline Avenue, Nashville, Tennessee 37211

 

 

 

 

Dyna Ten Corporation

 

Principal Place of Business

 

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

 

 

Dyna Ten Maintenance Services, LLC

 

Principal Place of Business

 

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

 

 

Eastern Heating & Cooling, Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Eastern Refrigeration Co., Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

Granite State Holdings Company, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd, Suite 500, Houston, Texas 77056

 

 

Granite State Plumbing & Heating LLC

 

Principal Place of Business

 

10 N. Riverdale Road, Weare, New Hampshire 03281

 

26 Waterford Place, Gilford, New Hampshire 03249

 

 

H&M Mechanical, Inc.

 

Principal Place of Business

 

3100 Richard Arrington Jr. Blvd. North Birmingham, Alabama 35203

 

135 Belcher Drive, Pelham, Alabama 35124

 

P.O. Box 36397 Birmingham, AL 35236

 

3977 Valley East Industrial Drive, Birmingham, Alabama 35217

 

Comfort Systems USA (Atlanta), Inc.

 

Helm Corporation

 

MidSouth Controls LLC

Helm Corporation

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

168 CTC Blvd. Suite D, Louisville, Colorado 80027

 

 

Hess Mechanical Corporation

 

Principal Place of Business

 

9600 Fallard Court, Upper Marlboro, Maryland 20772-6703

 

 

 

 

Hudson River Heating and Cooling, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

10 Airline Drive Suite 205, Albany, New York 12205

 

 

H-VAC Supply, L.L.C.

 

Principal Place of Business

 

P.O. Box 4956, Suite 1134, Caguas, Puerto Rico 00726-4956

 

 

 

 

Mechanical Technical Services, Inc.

 

Principal Place of Business

 

1720 Royston Lane, Round Rock, Texas 78664

 

9601 Dessau Road, Bldg 3, Suite 303, Austin, Texas 78754

 

Mechanical Technical Services, L.P.

 

MTECH

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Merit Mechanical, Inc.

 

Principal Place of Business

 

9630 153rd Ave NE, Redmond, Washington 98052

 

 

 

 

MJ Mechanical Services, Inc.

 

Principal Place of Business

 

2040 Military Road, Tonawanda, New York 14150

 

300 Fire Tower Drive, Tonawanda, New York 14150

 

JM State Refrigeration

Vastola Heating & Air Conditioning

North American Mechanical, Inc.

 

Principal Place of Business

 

4401 State Road 19 Windsor, Wisconsin 53598

 

6135 North American Lane, De Forest, Wisconsin 53532

 

Masterson Plumbing

 

 

Satellite

 

2600 W. College Avenue, Ste 4, Appleton, Wisconsin 54914

 

 

 

 

 

 

Satellite

 

2524A Alpine Road Eau Claire, Wisconsin 54703

 

 

 

 

Plant Services Incorporated

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

Quality Air Heating and Cooling, Inc.

 

Principal Place of Business

 

3395 Kraft Avenue, SE, Grand Rapids, Michigan 49512

 

 

 

Control Logic

 

 

Satellite

 

2306 Winters Drive, Portage, Michigan 49002

 

 

 

 

Riddleberger Brothers, Inc.

 

Principal Place of Business

 

6127 S. Valley Pike, Mount Crawford, Virginia 22841

 

 

 

 

S.I. Goldman Company, Inc.

 

Principal Place of Business

 

799 Bennett Drive, Longwood, Florida 32750

 

 

 

Comfort Systems USA (Florida), Inc.

 

 

Satellite

 

320 Melody Lane, Casselberry, Florida 32707

 

 

 

 

S.M. Lawrence Company, Inc.

 

Principal Place of Business

 

245 Preston Street, Jackson, Tennessee 38301

 

 

 

Comfort Systems USA (Tennessee), Inc.

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

156 Main St., Collierville, Tennessee 38017

 

667 Chaney Drive, Collierville, Tennessee 38017

 

1187 Vultee Blvd., Nashville, Tennessee 37217

 

 

SA Associates, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

Salmon & Alder Associates

Salmon & Alder, LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

 

Seasonair, Inc.

 

Principal Place of Business

 

16001-A Industrial Drive, Gaithersburg, Maryland 20877

 

 

 

 

Temp Right Service, Inc.

 

Principal Place of Business

 

101 North Catlin, Missoula, Montana 59801

 

 

 

Carson Brothers

 

 

Satellite

 

1639 MT Highway 35, Kalispell, Montana 59901

 

 

 

 

The Capital Refrigeration Company

 

Principal Place of Business

 

619 E. Jefferson Street, Montgomery, Alabama 36104

 

 

 

 

 

 

Satellite

 

480 North Dean Road-Unit G-3, Auburn, Alabama 36830

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

SECTION 5.14 to SCHEDULE 5

 

SUBSIDIARIES

 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

 

FORMATION
DATE

ACI Mechanical, Inc.

 

Delaware

 

06/26/1998

ARC Comfort Systems USA, Inc.

 

Delaware

 

03/17/1998

Accu-Temp GP, Inc.

 

Delaware

 

05/21/1998

Accu-Temp LP, Inc.

 

Delaware

 

05/20/1998

Acorn Industrial, LLC

 

North Carolina

 

01/03/1997

Air Systems Engineering, Inc.

 

Washington

 

05/18/1973

AirTemp, Inc.

 

Maine

 

10/15/1998

Atlas-Accurate Holdings, L.L.C.

 

Delaware

 

12/28/1998

Atlas Comfort Systems USA, L.L.C.

 

Delaware

 

06/08/2007

Batchelor’s Mechanical Contractors, LLC

 

Alabama

 

03/16/1981

BCM Controls Corporation

 

Massachusetts

 

10/03/1984

California Comfort Systems USA, Inc.

 

California

 

05/18/1983

ColonialWebb Contractors Company

 

Virginia

 

2/18/1977

Comfort Systems USA (Arkansas), Inc.

 

Delaware

 

03/17/1998

Comfort Systems USA (Baltimore), LLC

 

Delaware

 

10/15/1998

Comfort Systems USA (Bristol), Inc.

 

Delaware

 

08/25/1997

Comfort Systems USA Energy Services, Inc.

 

Delaware

 

08/25/1997

Comfort Systems USA G.P., Inc.

 

Delaware

 

08/12/1998

Comfort Systems USA (Intermountain), Inc.

 

Utah

 

05/06/1969

Comfort Systems USA (Kentucky), Inc.

 

Kentucky

 

02/10/1981

Comfort Systems USA (MidAtlantic), LLC

 

Virginia

 

01/01/2010

Comfort Systems USA (Midwest), LLC

 

Iowa

 

10/13/2009

Comfort Systems USA National Accounts, LLC

 

Indiana

 

07/28/1998

Comfort Systems USA (Ohio), Inc.

 

Ohio

 

10/10/1979

Comfort Systems USA Puerto Rico, Inc.

 

Puerto Rico

 

08/09/1991

Comfort Systems USA (South Central), Inc.

 

Texas

 

5/24/2007

Comfort Systems USA (Southeast), Inc.

 

Delaware

 

03/24/1998

Comfort Systems USA (Southwest), Inc.

 

Arizona

 

12/23/1997

Comfort Systems USA (Syracuse), Inc.

 

New York

 

03/08/1965

Comfort Systems USA (Texas), L.P.

 

Texas

 

08/14/1998

 

1

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

 

FORMATION
DATE

Comfort Systems USA (Twin Cities), Inc.

 

Minnesota

 

08/01/2001

Comfort Systems USA (Western Michigan), Inc.

 

Michigan

 

07/21/1989

Control Concepts, LLC

 

Georgia

 

12/16/1996

Control Concepts Mechanical Services, LLC

 

Georgia

 

01/17/2008

CS53 Acquisition Corp.

 

Delaware

 

01/26/1999

Delcard Associates, LLC

 

Delaware

 

06/23/2000

Design Mechanical Incorporated

 

Delaware

 

10/30/1997

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

 

Tennessee

 

12/31/2003

Dyna Ten Corporation

 

Texas

 

06/26/1980

Dyna Ten Maintenance Services, LLC

 

Texas

 

08/07/2006

Eastern Heating & Cooling, Inc.

 

New York

 

12/19/1988

Eastern Refrigeration Co., Inc.

 

New York

 

01/30/1990

Granite State Holdings Company, Inc.

 

Delaware

 

11/02/2005

Granite State Plumbing & Heating, LLC

 

Delaware

 

07/31/2001

H & M Mechanical, Inc.

 

Delaware

 

06/25/1998

Helm Corporation

 

Colorado

 

10/26/1972

Hess Mechanical Corporation

 

Delaware

 

03/17/1998

Hudson River Heating and Cooling, Inc.

 

Delaware

 

08/19/2005

H-VAC Supply, L.L.C.

 

Puerto Rico

 

10/18/2006

Mechanical Technical Services, Inc.

 

Texas

 

05/24/2007

Merit Mechanical, Inc.

 

Washington

 

02/14/1984

MJ Mechanical Services, Inc.

 

Delaware

 

12/12/1997

North American Mechanical, Inc.

 

Delaware

 

03/17/1998

Plant Services Incorporated

 

Iowa

 

07/02/1986

Quality Air Heating and Cooling, Inc.

 

Michigan

 

09/10/1980

Riddleberger Brothers, Inc.

 

Virginia

 

12/22/1958

S.I. Goldman Company, Inc.

 

Florida

 

10/04/1976

S.M. Lawrence Company, Inc.

 

Tennessee

 

03/08/1973

SA Associates, Inc.

 

Utah

 

03/27/1984

Salmon & Alder, LLC

 

Utah

 

07/08/1996

Seasonair, Inc.

 

Maryland

 

10/28/1966

Temp Right Service, Inc.

 

Delaware

 

09/25/1997

The Capital Refrigeration Company

 

Delaware

 

08/06/1998

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

EXISTING INDEBTEDNESS

 

NONE.

 

1

--------------------------------------------------------------------------------

 

SCHEDULE I

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Filing Jurisdictions

 

COMFORT SYSTEMS USA, INC. — SUBSIDIARIES

 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

 

 

 

 

 

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

05/21/1998

 

 

 

 

 

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

05/20/1998

 

 

 

 

 

ACI Mechanical, Inc.

2182 231st Lane

Ames, IA 50014

 

Delaware

 

06/26/1998

 

 

 

 

 

Acorn Industrial, LLC

7311 ACC Boulevard

Raleigh, NC 27617

 

North Carolina

 

01/03/1997

 

 

 

 

 

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

 

Washington

 

05/18/1973

 

 

 

 

 

AIRTEMP, INC.

11 Wallace Avenue

South Portland, ME 04106

 

Maine

 

10/15/1998

 

 

 

 

 

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

03/17/1998

 

 

 

 

 

Atlas-Accurate Holdings, L.L.C.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

12/28/1998

 

 

 

 

 

Atlas Comfort Systems USA, L.L.C.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

06/08/2007

 

 

 

 

 

Batchelor’s Mechanical Contractors, LLC

675 Bering, Suite 400

Houston, TX 77057

 

Alabama

 

03/16/1981

 

 

 

 

 

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

 

Massachusetts

 

10/03/1984

 

 

 

 

 

California Comfort Systems USA, Inc.

7740 Kenamar Court

San Diego, CA 92121

 

California

 

05/18/1983

 

 

 

 

 

ColonialWebb Contractors Company

2820 Ackley Avenue

Richmond, VA 23228

 

Virginia

 

02/18/1977

 

1

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

 

 

 

 

 

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR 72117

 

Delaware

 

03/17/1998

 

 

 

 

 

Comfort Systems USA (Baltimore), LLC

675 Bering Drive, Suite 400

Houston, TX 77057

 

Delaware

 

10/15/1998

 

 

 

 

 

Comfort Systems USA (Bristol), Inc.

294 Blevins Blvd.

Bristol, VA 24202

 

Delaware

 

08/25/1997

 

 

 

 

 

Comfort Systems USA Energy Services, Inc.

7 Waterside Crossing

Windsor, CT 06095

 

Delaware

 

08/25/1997

 

 

 

 

 

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

08/12/1998

 

 

 

 

 

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT 84104

 

Utah

 

05/06/1969

 

 

 

 

 

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

 

Kentucky

 

02/10/1981

 

 

 

 

 

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

 

Virginia

 

01/01/2010

 

 

 

 

 

Comfort Systems USA (Midwest), LLC

2182 231st Lane

Ames, IA 50014

 

Iowa

 

10/13/2009

 

 

 

 

 

Comfort Systems USA National Accounts, LLC

2655 Fortune Circle West, Suite E & F

Indianapolis, IN 46241

 

Indiana

 

07/28/1998

 

 

 

 

 

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

 

Ohio

 

10/10/1979

 

 

 

 

 

Comfort Systems USA Puerto Rico, Inc.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

07/02/1991

 

 

 

 

 

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX 77040

 

Texas

 

05/24/2007

 

 

 

 

 

Comfort Systems USA (Southeast), Inc.

435 Corday Street

Pensacola, FL 32503

 

Delaware

 

03/24/1998

 

 

 

 

 

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ 85226

 

Arizona

 

12/23/1977

 

 

 

 

 

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY 13057

 

New York

 

03/08/1965

 

2

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

 

 

 

 

 

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

 

Texas

 

08/14/1998

 

 

 

 

 

Comfort Systems USA (Twin Cities), Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Minnesota

 

08/01/2001

 

 

 

 

 

Comfort Systems USA (Western Michigan), Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Michigan

 

07/21/1989

 

 

 

 

 

Control Concepts, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

 

Georgia

 

12/16/1996

 

 

 

 

 

Control Concepts Mechanical Services, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

 

Georgia

 

01/17/2008

 

 

 

 

 

CS53 Acquisition Corporation

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

01/26/1999

 

 

 

 

 

Delcard Associates, LLC

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

06/23/2000

 

 

 

 

 

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO 80027

 

Delaware

 

10/30/1997

 

 

 

 

 

Dillingham & Smith Mechanical and Sheet

Metal Contractors, LLC

2311 Kline Avenue

Nashville, TN 37211

 

Tennessee

 

12/31/2003

 

 

 

 

 

Dyna Ten Corporation

4375 Diplomacy Road

Fort Worth, TX 76155

 

Texas

 

06/26/1980

 

 

 

 

 

Dyna Ten Maintenance Services, LLC

4375 Diplomacy Road

Fort Worth, TX 76155

 

Texas

 

08/07/2006

 

 

 

 

 

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY 12207-1316

 

New York

 

12/19/1988

 

 

 

 

 

Eastern Refrigeration Co., Inc.

880 Broadway

Albany, NY 12207-1316

 

New York

 

01/30/1990

 

 

 

 

 

Granite State Holdings Company, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

11/02/2005

 

 

 

 

 

Granite State Plumbing & Heating, LLC

10 N. Riverdale Road

Weare, NH 03281

 

Delaware

 

07/31/2001

 

3

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

 

 

 

 

 

H & M Mechanical, Inc.

3100 Richard Arrington Jr. Blvd. North

Birmingham, AL 35203

 

Delaware

 

06/25/1998

 

 

 

 

 

Helm Corporation

675 Bering, Suite 400

Houston, TX 77057

 

Colorado

 

10/26/1972

 

 

 

 

 

Hess Mechanical Corporation

9600 Fallard Court

Upper Marlboro, MD 20772-6703

 

Delaware

 

03/17/1998

 

 

 

 

 

Hudson River Heating and Cooling, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

08/19/2005

 

 

 

 

 

H-VAC Supply, L.L.C.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

10/18/06

 

 

 

 

 

Mechanical Technical Services, Inc.

1720 Royston Lane

Round Rock, TX 78664

 

Texas

 

05/24/2007

 

 

 

 

 

Merit Mechanical, Inc.

9630 153rd Ave NE

Redmond, WA 98052

 

Washington

 

02/14/1984

 

 

 

 

 

MJ Mechanical Services, Inc.

2040 Military Road

Tonawanda, NY 14150

 

Delaware

 

12/12/1997

 

 

 

 

 

North American Mechanical, Inc.

4401 State Road 19

Windsor, WI 53598

 

Delaware

 

03/17/1998

 

 

 

 

 

Plant Services Incorporated

675 Bering, Suite 400

Houston, TX 77057

 

Iowa

 

07/02/1986

 

 

 

 

 

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI 49512

 

Michigan

 

09/10/1980

 

 

 

 

 

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA 22841

 

Virginia

 

12/22/1958

 

 

 

 

 

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL 32750

 

Florida

 

10/04/1976

 

 

 

 

 

S.M. Lawrence Company, Inc.

245 Preston Street

Jackson, TN 38301

 

Tennessee

 

03/08/1973

 

 

 

 

 

SA Associates, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Utah

 

03/27/1984

 

 

 

 

 

Salmon & Alder, L.L.C.

675 Bering, Suite 400

Houston, TX 77057

 

Utah

 

07/08/1996

 

4

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC
JURISDICTION

 

FORMATION DATE

 

 

 

 

 

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD 20877

 

Maryland

 

10/28/1966

 

 

 

 

 

Temp Right Service, Inc.

101 North Catlin

Missoula, MT 59801

 

Delaware

 

09/25/1997

 

 

 

 

 

The Capital Refrigeration Company

619 E. Jefferson Street

Montgomery, AL 36104

 

Delaware

 

08/06/1998

 

5

--------------------------------------------------------------------------------

 

SCHEDULE III

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Schedule of Organizational Identification, Offices, Locations of Collateral and
Records Concerning Collateral

 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Corporation

 

2898499

 

 

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Corporation

 

2898748

 

 

ACI Mechanical, Inc.

2182 231st Lane

Ames, IA 50014

 

Delaware

 

Corporation

 

2913899

 

 

Acorn Industrial, LLC

7311 ACC Boulevard

Raleigh, NC 27617

 

North Carolina

 

Limited Liability Company

 

0414387

 

Acorn Industrial, Inc.

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

 

Washington

 

Corporation

 

600099211

 

 

AIRTEMP, INC.

11 Wallace Avenue

South Portland, ME 04106

 

Maine

 

Corporation

 

20130432D

 

 

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Corporation

 

2872674

 

 

Atlas-Accurate Holdings, L.L.C.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

2985409

 

 

Atlas Comfort Systems USA, L.L.C.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

4367814

 

Atlas Air Conditioning Company, L.P.; Atlas Comfort Systems USA, L.P.; Atlas
Comfort Systems USA; Atlas Comfort Systems Nevada; Comfort Systems USA Las Vegas

 

1

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Batchelor’s Mechanical Contractors, LLC

675 Bering, Suite 400

Houston, TX 77057

 

Alabama

 

Limited Liability Company

 

D/C 081 557

 

Batchelor’s Mechanical Contractors, Inc.

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

 

Massachusetts

 

Corporation

 

042842193

 

 

California Comfort Systems USA, Inc.

7740 Kenamar Court

San Diego, CA 92121

 

California

 

Corporation

 

1201196

 

TCP Company

ColonialWebb Contractors Company

2820 Ackley Avenue

Richmond, VA 23228

 

Virginia

 

Corporation

 

0137512-0

 

Comfort Systems USA (Carolinas), LLC

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR 72117

 

Delaware

 

Corporation

 

2872673

 

 

Comfort Systems USA (Baltimore), LLC

675 Bering Drive, Suite 400

Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

2955787

 

Comfort Systems USA (Baltimore), Inc.; Comfort Systems USA Federal Services, LLC

Comfort Systems USA (Bristol), Inc.

294 Blevins Blvd.

Bristol, VA 24202

 

Delaware

 

Corporation

 

2783665

 

Fred Hayes Heating & Air Conditioning Service Co.; Comfort Systems USA New River
(Bristol)

Comfort Systems USA Energy Services, Inc.

7 Waterside Crossing

Windsor, CT 06095

 

Delaware

 

Corporation

 

2788605

 

Comfort Systems USA (Hartford), Inc.

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Corporation

 

2932812

 

 

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT 84104

 

Utah

 

Corporation

 

04982

 

Contract Services; Salmon & Alder, LLC; SA Associates, Inc.; Martin Heating &
Cooling

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

 

Kentucky

 

Corporation

 

0153687

 

Rademaker Corporation; MELCO Industries, Inc.

 

2

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

 

Virginia

 

Limited Liability Company

 

S313150-7

 

Comfort Systems USA (Carolinas), Inc.; Climate Control, Inc.; Climate Control,
LLC; CCI Systems, Inc.

Comfort Systems USA (Midwest), LLC

2182 231st Lane

Ames, IA 50014

 

Iowa

 

Limited Liability Company

 

387726

 

 

Comfort Systems USA National Accounts, LLC

2655 Fortune Circle West, Suite E & F

Indianapolis, IN 46241

 

Indiana

 

Limited Liability Company

 

1998071673

 

Accu-Temp, LLC

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

 

Ohio

 

Corporation

 

543269

 

 

Comfort Systems USA Puerto Rico, Inc.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

Corporation

 

78,907

 

James Air Conditioning Enterprises, Inc.

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX 77040

 

Texas

 

Corporation

 

801702880

 

Atlas Comfort Systems USA; Accurate Air Systems, L.P.; Accurate Air
Systems, Inc.

Comfort Systems USA (Southeast), Inc.

435 Corday Street

Pensacola, FL 32503

 

Delaware

 

Corporation

 

2875705

 

Comfort Systems USA (Atlanta), Inc.; H & M Mechanical, Inc.; Gulfside
Mechanical, Inc.; Neel Mechanical Contractors, Inc.; Neel Mechanical, Inc.;
Batchelor’s Mechanical Contractors

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ 85226

 

Arizona

 

Corporation

 

113419

 

Conditioned Air Mechanical Services, Inc.; The Bengtsson Group, Inc.; Tri-City
Mechanical, Inc.; Madera Mechanical Company; Air Management Services, Inc.

 

3

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY 13057

 

New York

 

Corporation

 

N/A

 

Armani Plumbing & Mechanical; ABJ Fire Protection Company; Woodcock &
Associates, Inc.; Woodcock & Armani; Billone Mechanical Contractors

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

 

Texas

 

Limited Partnership

 

00111578-10

 

 

Comfort Systems USA (Twin Cities), Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Minnesota

 

Corporation

 

2P-1011

 

 

Comfort Systems USA (Western Michigan), Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Michigan

 

Corporation

 

341-042

 

 

Control Concepts, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

 

Georgia

 

Limited Liability Company

 

12058032

 

Control Concepts, Inc.

Control Concepts Mechanical Services, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

 

Georgia

 

Limited Liability Company

 

12058034

 

Control Concepts Mechanical Services, Inc.

CS53 Acquisition Corporation

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Corporation

 

2997337

 

 

Delcard Associates, LLC

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Limited Liability Company

 

3250401

 

Delcard Heating & Air Conditioning, Inc.

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO 80027

 

Delaware

 

Corporation

 

2814928

 

Western Building Services, Inc.; Breckenridge Mechanical, Inc.

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

2311 Kline Avenue

Nashville, TN 37211

 

Tennessee

 

Limited Liability Company

 

000460366

 

 

 

4

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Dyna Ten Corporation

4375 Diplomacy Road

Fort Worth, TX 76155

 

Texas

 

Corporation

 

00523341-00

 

 

Dyna Ten Maintenance Systems, LLC

4375 Diplomacy Road

Fort Worth, TX 76155

 

Texas

 

Limited Liability Company

 

800690724

 

 

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY 12207-1316

 

New York

 

Corporation

 

N/A

 

 

Eastern Refrigeration Co., Inc.

880 Broadway

Albany, NY 12207-1316

 

New York

 

Corporation

 

N/A

 

 

Granite State Holdings Company, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Corporation

 

4054936

 

 

Granite State Plumbing & Heating, LLC

10 N. Riverdale Road

Weare, NH 03281

 

Delaware

 

Limited Liability Company

 

3420719

 

 

H & M Mechanical, Inc.

3100 Richard Arrington Jr. Blvd. North

Birmingham, AL 35203

 

Delaware

 

Corporation

 

2913102

 

Comfort Systems USA (Atlanta), Inc.; Helm Corporation; MidSouth Controls LLC

Helm Corporation

675 Bering, Suite 400

Houston, TX 77057

 

Colorado

 

Corporation

 

19871249912

 

 

Hess Mechanical Corporation

9600 Fallard Court

Upper Marlboro, MD 20772-6703

 

Delaware

 

Corporation

 

2872661

 

 

Hudson River Heating and Cooling, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

Corporation

 

4018441

 

 

H-VAC Supply, L.L.C.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

Limited Liability Company

 

423

 

 

 

5

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Mechanical Technical Services, Inc.

1720 Royston Lane

Round Rock, TX 78664

 

Texas

 

Corporation

 

801702874

 

Mechanical Technical Services, L.P.; MTECH

Merit Mechanical, Inc.

9630 153rd Ave NE

Redmond, WA 98052

 

Washington

 

Corporation

 

600517946

 

 

MJ Mechanical Services, Inc.

2040 Military Road

Tonawanda, NY 14150

 

Delaware

 

Corporation

 

2832395

 

JM State Refrigeration; Vastola Heating & Air Conditioning

North American Mechanical, Inc.

4401 State Road 19

Windsor, WI 53598

 

Delaware

 

Corporation

 

2872663

 

Masterson Plumbing

Plant Services Incorporated

675 Bering, Suite 400

Houston, TX 77057

 

Iowa

 

Corporation

 

109676

 

 

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI 49512

 

Michigan

 

Corporation

 

233-444

 

Control Logic

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA 22841

 

Virginia

 

Corporation

 

0081890

 

 

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL 32750

 

Florida

 

Corporation

 

515751

 

Comfort Systems USA (Florida), Inc.

S.M. Lawrence Company, Inc.

245 Preston Street

Jackson, TN 38301

 

Tennessee

 

Corporation

 

000018143

 

Comfort Systems USA (Tennessee), Inc.

SA Associates, Inc.

675 Bering, Suite 400

Houston, TX 77057

 

Utah

 

Corporation

 

108921

 

Salmon & Alder Associates

Salmon & Alder, L.L.C.

675 Bering, Suite 400

Houston, TX 77057

 

Utah

 

Limited Liability Company

 

LC014499

 

 

 

6

--------------------------------------------------------------------------------


 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD 20877

 

Maryland

 

Corporation

 

D0193599

 

 

Temp Right Service, Inc.

101 North Catlin

Missoula, MT 59801

 

Delaware

 

Corporation

 

2800213

 

Carson Brothers

The Capital Refrigeration Company

619 E. Jefferson Street

Montgomery, AL 36104

 

Delaware

 

Corporation

 

2930477

 

 

 

Names of Persons from whom a Grantor has acquired assets during the past two
(2) years, other than assets acquired in the ordinary course of business:

 

Air Management Services, Inc.: assets acquired by Comfort Systems USA
(Southwest), Inc. (1/2/14)

 

Innovative Energy Solutions, LLC: assets acquired by Comfort Systems USA
(Ohio), Inc. (6/1/14)

 

7

--------------------------------------------------------------------------------

 

SCHEDULE I

to

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

Part A

Pledged Shares

 

 

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of
Outstanding Shares

 

1.

 

Accu-Temp GP, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

2.

 

Accu-Temp LP, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

3.

 

ACI Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

4.

 

Acorn Industrial, LLC

 

Common

 

N/A

 

N/A

 

100% of member interest — Comfort Systems USA (MidAtlantic), LLC

 

5.

 

Air Systems Engineering, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

6.

 

AIRTEMP, INC.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

7.

 

ARC Comfort Systems USA, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

8.

 

Atlas-Accurate Holdings, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — CS53 Acquisition Corp.

 

9.

 

Atlas Comfort Systems USA, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — Hess Mechanical Corporation

 

10.

 

Batchelor’s Mechanical Contractors, LLC

 

N/A

 

N/A

 

N/A

 

100% of member interest — H & M Mechanical, Inc.

 

11.

 

BCM Controls Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

12.

 

California Comfort Systems USA, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

13.

 

ColonialWebb Contractors Company

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

14.

 

Comfort Systems USA (Arkansas), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

15.

 

Comfort Systems USA (Baltimore), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Hess Mechanical Corporation

 

16.

 

Comfort Systems USA (Bristol), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

17.

 

Comfort Systems USA Energy Services, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

18.

 

Comfort Systems USA G.P., Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

19.

 

Comfort Systems USA (Intermountain), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

20.

 

Comfort Systems USA (Kentucky), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

21.

 

Comfort Systems USA (MidAtlantic), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Riddleberger Brothers, Inc.

 

22.

 

Comfort Systems USA (Midwest), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Plant Services Incorporated

 

 

1

--------------------------------------------------------------------------------


 

 

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of
Outstanding Shares

 

23.

 

Comfort Systems USA National Accounts, LLC

 

N/A

 

N/A

 

N/A

 

1% member interest — Accu-Temp GP, Inc. 99% member interest — Accu-Temp LP, Inc.

 

24.

 

Comfort Systems USA (Ohio), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

25.

 

Comfort Systems USA Puerto Rico, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

26.

 

Comfort Systems USA (South Central), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

27.

 

Comfort Systems USA (Southeast), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

28.

 

Comfort Systems USA (Southwest), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

29.

 

Comfort Systems USA (Syracuse), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

30.

 

Comfort Systems USA (Texas), L.P.

 

N/A

 

N/A

 

N/A

 

1% general partner interest — Comfort Systems USA GP, Inc.

99% limited partner interest — Tri-City Mechanical, Inc.

 

31.

 

Comfort Systems USA (Twin Cities), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

32.

 

Comfort Systems USA (Western Michigan), Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

33.

 

Control Concepts, LLC

 

Common

 

N/A

 

N/A

 

100% of member interest — Comfort Systems USA (Southeast), Inc.

 

34.

 

Control Concepts Mechanical Services, LLC

 

Common

 

N/A

 

N/A

 

100% of member interest — Comfort Systems USA (Southeast), Inc.

 

35.

 

CS53 Acquisition Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

36.

 

Delcard Associates, LLC

 

N/A

 

N/A

 

N/A

 

100% of member interest — Seasonair, Inc.

 

37.

 

Design Mechanical Incorporated

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

38.

 

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Comfort Systems USA (Tennessee), Inc.

 

39.

 

Dyna Ten Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

40.

 

Dyna Ten Maintenance Services, LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Dyna Ten Corporation

 

41.

 

Eastern Heating & Cooling, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

42.

 

Eastern Refrigeration Co., Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

43.

 

Granite State Holdings Company, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

 

2

--------------------------------------------------------------------------------


 

 

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of
Outstanding Shares

 

44.

 

Granite State Plumbing & Heating, LLC

 

N/A

 

N/A

 

N/A

 

100% membership interest — Granite State Holdings Company, Inc.

 

45.

 

H & M Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

46.

 

Helm Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

47.

 

Hess Mechanical Corporation

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

48.

 

Hudson River Heating and Cooling, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

49.

 

H-VAC Supply, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — Comfort Systems USA Puerto Rico, Inc.

 

50.

 

Mechanical Technical Services, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

51.

 

Merit Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

52.

 

MJ Mechanical Services, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

53.

 

North American Mechanical, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

54.

 

Plant Services Incorporated

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

55.

 

Quality Air Heating & Cooling, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

56.

 

Riddleberger Brothers, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

57.

 

S.I. Goldman Company, Inc.

 

Common

 

CS1

 

750

 

100% of shares owned by Borrower

 

58.

 

S.M. Lawrence Company, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

59.

 

SA Associates, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

60.

 

Salmon & Alder, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% membership interest — SA Associates, Inc.

 

61.

 

Seasonair, Inc.

 

Common

 

CS1

 

1,544,000

 

100% of shares owned by Borrower

 

62.

 

Temp Right Service, Inc.

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

63.

 

The Capital Refrigeration Company

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

 

 

3

--------------------------------------------------------------------------------
